         Case 1:16-cv-04375-AKH Document 108
                                         109 Filed 03/24/21
                                                   03/25/21 Page 1 of 2

                      MILMAN LABUDA LAW GROUP PLLC
                                     3000 MARCUS AVENUE
                                           SUITE 3W8
                                    LAKE SUCCESS, NY 11042
                                            _________

                                    TELEPHONE (516) 328-8899
                                    FACSIMILE (516) 328-0082
                                                                              March 24, 2021
VIA ECF                                       7KHKHDULQJVFKHGXOHGIRU0DUFKLVDGMRXUQHGWR
United States District Court                  $SULODWDP
Southern District of New York
Attn: Hon. Alvin K. Hellerstein, U.S.D.J.
                                              6RRUGHUHG
500 Pearl Street, Room 1050
                                              V+RQ$OYLQ.+HOOHUVWHLQ
New York, NY 10007-1312
                                              0DUFK
       Re:     Perez, et al. v. Super Gourmet Food Corp., et al.
               Civil Case No.: 1:16-cv-4375 (AKH)
               MLLG File No.: 105-2018___________________

Dear Judge Hellerstein:

         This firm represents the Defendants in the above-referenced case. The Defendants write
to respectfully request an adjournment until April 9, 2020 of the virtual fairness hearing scheduled
for this Friday, March 26, 2021 at 10:00 AM pursuant to this Court’s Order dated March 5, 2021.
The reason for this request is while the parties have finalized the settlement agreement, Defendants
have not been able to review and sign the settlement documents. Moreover, given the approaching
religious holiday of Passover, counsel will be unavailable over the next several days to review the
settlement documents with Defendants.

       Pursuant to this Court’s Individual Rules (hereinafter “Rules”) ¶ 1(D): (i) the original date
of the hearing is Friday, March 26, 2021; (ii-iii) there have been no previous requests for an
adjournment of this conference; (iv) Plaintiffs consent to this application; and (v) Defendants are
unaware of any other previously scheduled dates such that a suggested modified schedule is
necessary given the fact that the parties have reached a settlement in principle.

        Defendants thus respectfully submit that sufficient good cause exists for an adjournment
of the conference (see Fed. R. Civ. P. 6(b)(1)(A)) and thank the Court for its time and attention to
this case.

Dated: Lake Success, New York
       March 24, 2021                         Respectfully submitted,

                                              MILMAN LABUDA LAW GROUP PLLC

                                              _______/s_____________________________
                                              Netanel Newberger, Esq.
                                              3000 Marcus Avenue, Suite 3W8
                                              Lake Success, NY 11042-1073
                                              (516) 328-8899 (office)
       Case 1:16-cv-04375-AKH Document 108
                                       109 Filed 03/24/21
                                                 03/25/21 Page 2 of 2




                                         (516) 303-1395 (direct dial)
                                         (516) 328-0082 (facsimile)
                                         netanel@mllaborlaw.com

cc:   All parties of record – via ECF.
